        Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 1 of 20



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 TORRAY BAYLOR, et al.,                         *

 Plaintiffs,                                    *
                                                       Civil Action No. 1:19-cv-1195-RDB
 v.                                             *

 HOMEFIX CUSTOM REMODELING                      *
 CORPORATION, et al.
                                                *
 Defendants.
 *      *       *       *       *       *       *      *         *   *       *      *       *

                MEMORANDUM OF POINTS AND AUTHORITIES IN
           SUPPORT OF DEFENDANT HOMEFIX CUSTOM REMODELING
          CORPORATION’S PARTIAL MOTION TO DISMISS PLAINTIFFS’
         FIRST AMENDED CLASS AND COLLECTIVE ACTION COMPLAINT

        Defendant Homefix Custom Remodeling Corporation (“Homefix”), through its

undersigned counsel, and pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,

submits the following Memorandum of Points and Authorities in support of its Partial Motion to

Dismiss Plaintiffs’ First Amended Class and Collective Action Complaint.

I.      INTRODUCTION

        Plaintiffs’ First Amended Class and Collective Action Complaint (“Amended Complaint”)

spans 49-pages and asserts eight separate counts. The Amended Complaint focuses almost entirely

on one-topic: unpaid wages. Indeed, Counts I–VII of the Amended Complaint all assert various

unpaid wage claims. However, Plaintiffs have also included one count (Count VIII) asserting a

speculative allegation against Homefix of race discrimination.

        In their Original Complaint, Plaintiffs alleged that Homefix discriminated against all

individuals who are “non-white,” which Plaintiffs described as those who are “Black, Latinx, or




                                                1
         Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 2 of 20



otherwise not white.” 1 However, in their Amended Complaint, they have dispensed with that

frivolous allegation in favor of their argument du jour, which is that Homefix only discriminates

against black individuals. 2 Pursuant to Count VIII, Plaintiffs now seek the Court’s certification of

a “Black Class,” consisting of “each Black individual who worked to develop leads for

Homefix[.]” 3 Nevertheless, while Plaintiffs now seek to change their alleged classification, the

deficiencies remain the same due to their continued use of broad-brush allegations devoid of the

requisite factual support.

         The race discrimination claims alleged by Plaintiffs are frivolous on their face and plainly

intended to harass Homefix. Recent information has helped Homefix clarify the likely motivation

for Plaintiffs to persist in bringing an action purported to be this expansive, despite the paucity of

factual support––which is Plaintiffs’ jaw-dropping, untethered claim for attorneys’ fees that

purportedly already total $373,956 just within the first quarter of this litigation. 4

         Simply stated, Plaintiffs have failed to allege a colorable claim of race discrimination

against Homefix. Since neither Plaintiffs nor any hypothetical similarly situated plaintiff can state

a plausible claim that Homefix engaged in race discrimination, Plaintiffs’ claims in Counts VIII

of the Amended Complaint must be dismissed with prejudice.

II.      STANDARD OF REVIEW

         Homefix requests that the Court dismiss Plaintiffs’ Count VIII, alleging employment

discrimination, for failure to state a claim pursuant to the Federal Rules of Civil Procedure.

Under Rule 8(a)(2), a complaint must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P 8(a)(2). Rule 12(b)(6) authorizes the dismissal


1
  See ECF 1 (Original Compl.), ECF 1, ¶ 209, see also ¶¶ 14–17, 136–142.
2
  Count VIII is asserted only against Defendant Homefix and is not asserted against the individual defendants.
3
  ECF 19, ¶ 166.
4
  See Section IV(D), below.

                                                         2
         Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 3 of 20



of a complaint if it fails to state a claim upon which relief can be granted. The purpose of Rule

12(b)(6) is “to test the sufficiency of a complaint and not to resolve contests surrounding the facts,

the merits of a claim, or the applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d

480, 483 (4th Cir. 2006).

        The Supreme Court’s opinions in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007),

and Ashcroft v. Iqbal, 556 U.S. 662 (2009), “require that complaints in civil actions be alleged

with greater specificity than previously was required.” Walters v. McMahen, 684 F.3d 435, 439

(4th Cir. 2012) (citation omitted). In the employment discrimination context, this pleading

standard should not be “onerous.” Bass v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 764 (4th

Cir. 2003). The Supreme Court has indicated that an employment discrimination plaintiff need

not plead particular facts conclusively satisfying each element of a prima facie case. Swierkiewicz

v. Sorema, 534 U.S. 506 (2002). 5 Swierkiewicz, however, did not abrogate the requirement that

the plaintiff allege “facts sufficient to state all the elements of her claim.” Bass, 324 F.3d at 765

(emphasis added); see Coleman v. Maryland Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010)

(explaining that Swierkiewicz does not nullify the heightened pleading requirements of Twombly

and Iqbal); Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002) (“[T]he Supreme Court's

holding in Swierkiewicz v. Sorema did not alter the basic pleading requirement that a plaintiff set

forth facts sufficient to allege each element of his claim” (internal citation omitted)).

        Even with the degree of flexibility arguably given to employment discrimination plaintiffs,

the court must consider whether a plaintiff's complaint has met the plausibility requirement

Twombly and Iqbal. See Miller v. Carolinas Healthcare System, 561 Fed.Appx. 239, 241 (4th Cir.



5
 Although the general 12(b)(6) standard used in Swierkiewicz was overruled by Twombly, see Francis v. Giacomelli,
588 F.3d 186, 192 (4th Cir. 2009), the analysis cited here remains good law. Reed v. Airtran Airways, 531 F.Supp.2d
660, 666 (D.Md. 2008).

                                                        3
         Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 4 of 20



2014) (explaining that, in the Fourth Circuit, “Swierkiewicz left untouched the burden of a plaintiff

to allege facts sufficient to state all elements of her claim” (internal quotation marks and citation

omitted)). In making this assessment, a court must “draw on its judicial experience and common

sense” to determine whether the pleader has stated a plausible claim for relief. Iqbal, 556 U.S. at

679. “At bottom, a plaintiff must nudge [its] claims across the line from conceivable to plausible

to resist dismissal.” Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012) (internal

quotation marks omitted).

III.     STATEMENT OF FACTS 6

         Homefix is “in the residential remodeling business . . . sell[ing] and perform[ing]

remodeling services relating to windows, roofing, siding, doors, gutters, and insulation.” ECF 19,

¶ 26. Plaintiffs performed services for Homefix as Lead Developers, charged with “developing

‘leads’ for Homefix sales representatives.” Id. at ¶¶ 2, 27–38.

         Plaintiffs further allege that Lead Developers are recruited by Homefix online, through

flyers, and “at colleges, homeless shelters, outside of probation offices, and even at a Burger King

restaurant.” Id. at ¶ 28. In their scant allegations of race discrimination, 7 Plaintiffs allege that they

are all black. ECF 19, ¶¶ 14–17, 218. Plaintiffs allege that “Defendants segregate white Lead

Developers from Black Lead Developers, directing each group, respectively, to a similarly

segregated white or non-white neighborhood.” Id. at ¶ 8.

         As for the acts of race discrimination that Plaintiffs claim Homefix has committed upon

allegedly creating these segregated groups, Plaintiffs offer a moving target. By way of illustration,

Plaintiffs describe the same occurrences of race discrimination as occurring: (1) without restriction


6
  For the purposes of this Motion only, the allegations of the Complaint are taken as true, and all reasonable inferences
are construed in Plaintiffs’ favor. See, e.g., Tobey v. Jones, 706 F.3d 379, 383 (4th Cir. 2013).
7
  As noted, the vast majority of Plaintiffs’ allegations are plead for the purpose of supporting their seven counts
claiming unpaid wages. See e.g., id. at ¶¶ 2–7, 22–25, 29–136, 146–165, 172(a–g), 176–216.

                                                           4
        Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 5 of 20



(¶ 8); (2) “frequently” (¶ 137); or (3) merely “on several occasions” (¶ 138). As another example,

while Plaintiffs previously alleged in their Original Complaint that Homefix engaged in race based

discrimination against everyone who was “Black, Latinx, or otherwise not white,” they now have

entirely abandoned the claim that those who are “Latinx or otherwise not white” were

discriminated against by Homefix. See ECF 1, ¶ 209. As set forth in greater detail below,

Plaintiffs’ shifting claims occur because they are not anchored by any factual assertions to support

a consistent narrative.

       Moreover, Plaintiffs fail entirely to allege any actual damages that Plaintiffs purportedly

suffered from the factually unsupported, inconsistent claims they have alleged. Instead, Plaintiffs

merely speculate about the damages that Homefix’s supposed policy of discrimination

“potentially” or theoretically may have caused. See ECF 19, ¶ 145. The hypothetical damages

stemming from Plaintiffs’ race discrimination allegations are based upon Plaintiffs’ conclusory

statement that “white areas” have “higher levels of income and wealth, and/or higher household

credit scores than the predominantly non-white areas to which Defendants disproportionately

assign Black Lead Developers.” Id. at ¶ 141. As the allegations go, this results in “whites”

receiving “higher earning potential and higher actual earnings.” Id. at 145 (emphasis added). Yet,

this assertion is merely a narrative of social conditions, not an identification of any damages

alleged to have actually been suffered.

       Plaintiffs also assert allegations of failure to promote, claiming “success as a Lead

Developer is required to advance to more lucrative employment contracts up the Homefix

corporate ladder.” Id. As a result, they allege that “Defendants [sic] policies [] deny Black Lead

Developers the ability to advance.” Id., ¶ 221 (“Homefix’s race-based approach to making

assignment decisions had and has the effect of . . . reducing . . . their ability to advance within the



                                                  5
         Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 6 of 20



company, on the basis of these individuals’ race”). As described below, Plaintiffs once again fail

to allege facts that identify a single instance of this actually occurring.

        Nevertheless, based on these facts, Plaintiffs’ pleadings set forth a proposed “Black Class,”

consisting not just of Black Lead Developers who have been a victim of alleged discriminatory

treatment, but any Lead Developer who worked for Homefix and who also happens to be black,

irrespective of whether they believe that such an individual ever experienced any form of

discrimination. Id. at ¶ 166. Plaintiffs describe the putative class as “[e]ach Black individual who

worked to develop leads for [Homefix] since April 2015, but not including any individuals engaged

in soliciting or making sales.” Id.

IV.     ARGUMENT

        Count VIII of the Amended Complaint purports to assert a claim of race discrimination

under 42 U.S.C. § 1981 on the basis of Plaintiffs being black. 8 However, even assuming the

Amended Complaint’s factual allegations to be true, Plaintiffs have not stated a plausible claim of

discrimination under this statute. “Where the facts alleged, even if true, cannot form the basis for

a claim of discrimination, dismissal is appropriate.” Myers v. Md. Auto. Ins. Fund, 2010 WL

3120070 *3 (D. Md. 2010) (Blake, J.) (stated in the context of an ADA and ADEA discrimination

claim). Since Plaintiffs have not plead facts from which the Court reasonably can infer that they

suffered an adverse employment action based upon their race, or that they were denied workplace

opportunities or promotions based upon race, Count VIII of Plaintiffs’ Amended Complaint must

be dismissed.




8
 The analytical framework applied to a Section 1981 claim is the same as that applied to a Title VII claim, 42 U.S.C.
§ 2000e-2(a)(1). See Alexander v. Marriott Intern’l, Inc., 2011 WL 1231029 (D. Md. 2011), citing Thomas v. Denny’s,
Inc., 111 F.3d 1506, 1509 (10th Cir. 1997).

                                                         6
         Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 7 of 20



A.      Plaintiffs’ Amended Complaint does not state a plausible discrimination claim.

        In Count VIII, Plaintiffs allege––in conclusory fashion––that Defendants “subjected

Plaintiffs and members of the Black Class to intentional racial discrimination, by directing them

to perform their marketing duties targeting homeowners in predominantly non-white

neighborhoods, while directing their white counterparts to target homeowners in predominantly

white neighborhoods.” ECF 19, ¶ 219. However, “[t]o survive a Rule 12(b)(6) motion, the legal

framework of the complaint must be supported by factual allegations” giving rise to an inference

of discrimination; conclusory allegations of discrimination are insufficient. Bailey v. Ares Group,

Inc., 803 F.Supp.2d 349 (D.Md. 2011) (J. Bennett); Ferdinand-Davenport v. Children’s Guild,

742 F.Supp.2d 772, 782 (D.Md. 2010) (Blake, J.). To satisfy this requirement, a plaintiff must

plead facts which show that “similarly situated employees outside of [their] protected class

received more favorable treatment” or some other circumstances which suggest that unlawful

discriminatory intent was at play. 9 DeLoatch v. Harford County Bd. of Educ., 2010 WL 1956804

*2 (D. Md. 2010), aff’d 408 Fed.Appx. 686 (4th Cir. 2011); Jones v. Calvert Group, Ltd., 2010

WL 5055790 (D.Md. 2010), aff’d 440 Fed.Appx. 220 (2011). In this case, Plaintiffs have not

made any such showing.

        1.       Plaintiffs Kevon McDonald and Kym Thornton do not assert any factual allegations
                 of race discrimination at all.

        Plaintiffs Kevon McDonald and Kym Thornton do not assert any factual allegations

whatsoever in support of their respective race discrimination claims. Rather, all facts are asserted

either generically on behalf of all Plaintiffs and the entire putative “Black Class,” or individually

on behalf of only Plaintiff Torray Baylor or Antonio Dorsey.


9
 Alternatively, a plaintiff may establish discrimination through “direct evidence” of discriminatory intent. E.g.,
Taylor v. Patuxent Inst., 2009 WL 4349092 *3 (D.Md. 2007) (Blake, J.). However, Plaintiffs in the instant case have
not alleged any facts that are suggestive of direct evidence.

                                                        7
        Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 8 of 20



       Plaintiffs allege that Ashburn, Virginia is “a predominantly white (59.1 percent)

community that Defendants regularly assigned white Lead Developers” and that “Defendants

rarely assigned Black Lead Developers like Plaintiffs Baylor and Dorsey to canvass in Ashburn.”

ECF 19, ¶ 142 (emphasis added). No allegations of this nature are asserted on behalf of either

Plaintiff McDonald or Thornton. See id.

       Continuing, Plaintiffs allege that “in New Carrollton, MD, a predominantly Black (64.6

percent) community [] Defendants disproportionately assigned Black Lead Developers including

Plaintiffs Baylor and Dorsey.” Id. at ¶ 143 (emphasis added). Plaintiffs proceed to make the same

allegation regarding “Oxon Hill, MD, another predominantly Black (73.2 percent) community to

which Black Lead Developers including Plaintiffs Baylor and Dorsey were frequently assigned.”

Id. (emphasis added). Again, no allegations on behalf of Plaintiff McDonald or Thornton.

       It is anticipated that Plaintiffs may respond by arguing that their Amended Complaint states

“including Plaintiffs Baylor and Dorsey,” which Plaintiffs may argue is intended to demonstrate

that their allegation is not limited to exclusively Baylor and Dorsey. See id. at ¶¶ 142–43 (emphasis

added). However, Plaintiffs McDonald and Thornton cannot be permitted to allow their claims to

proceed based solely on Plaintiffs’ usage of the word “including.” Rather, McDonald and

Thornton must also assert factual allegations of race discrimination. See Bailey, 803 F.Supp.2d at

351.

       In its prior Motion to Dismiss, Homefix argued that all of the Plaintiffs failed to allege

facts sufficient to establish the plausibility of their race discrimination claims. ECF 14.1, pp. 8–

13. Plaintiffs responded by filing an Amended Complaint and adding the above quoted facts. See

ECF 19. However, the facts added are expressly alleged on behalf of Baylor and Dorsey only,

without any mention of McDonald or Thornton. Since there are no factual allegations of race



                                                 8
         Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 9 of 20



discrimination asserted by either McDonald or Thornton, Count VIII must be dismissed with

regard to these two Plaintiffs on this basis alone.

         2.       Despite being afforded the opportunity to amend their lawsuit, Plaintiffs have still
                  failed to plead facts establishing the plausibility of their allegation of race
                  discrimination.

         Throughout the entirety of the 217-paragraph Amended Complaint, Plaintiffs do not (and

cannot) identify a single non-black employee (i.e., someone outside of Plaintiffs’ protected-class)

who allegedly received more favorable treatment. 10 Nor does the Amended Complaint allege any

facts that can support an inference of unlawful discriminatory intent. Rather, Plaintiffs rest their

claims entirely upon speculation and generic allegations of how they allege Defendants treated

“black” individuals in comparison to “white” individuals. ECF 19, ¶¶ 137–41. Allegations of this

nature are wholly insufficient to support their claim of race discrimination.

                  a.       Plaintiffs cannot allege any of the facts necessary to support their allegation
                           of raced based assignments at “large trade shows.”

         Plaintiffs allege that Homefix “regularly” assigns “Lead Developers to staff vendor booths

at home trade shows.” Id. at ¶ 57. Continuing, Plaintiffs identify five trade shows attended by

Baylor and Dorsey. 11

         “At large trade shows, Defendants . . . assign white Lead Developers to staff one kiosk,

and non-white Lead Developers to staff another.” Id. at ¶ 138 (emphasis added). As their

allegations go, “Defendants assign white Lead Developers to kiosks in more visible and more




10
   Of note, in the Original Complaint, Plaintiffs included an allegation that Defendants engaged in race discrimination
by awarding a position to “Nate Seiver, who is white,” thereby identifying an individual outside of Plaintiffs’ protected
class. ECF 1, ¶ 142. However, in their Amended Complaint, Plaintiffs have stricken this allegation entirely and have
stricken all references to Mr. Seiver. See ECF 19-1 (Red-Lined Amd’d Compl.), p. 32.
11
   Consistent with the argument in the immediately preceding section, Plaintiffs do not identify any trade shows
attended by either McDonald or Thornton. Id. at ¶ 58.

                                                           9
       Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 10 of 20



highly trafficked areas, while relegating Black Lead Developers to smaller, less preferential

kiosks.” Id.

       Yet, Plaintiffs cannot identify any of the so-called and self-defined “large trade shows”

where this alleged conduct occurred. See id. More importantly, despite Plaintiffs Baylor and

Dorsey specifically identifying five trade shows that they attended (¶ 58), neither they nor the other

named Plaintiffs specifically allege that they were ever assigned to work a kiosk based upon their

race. See id. at ¶ 137. Of course, Plaintiffs also do not (and cannot) identify any dates, times, or

white individuals who received preferential treatment, nor do they (or can they) identify any other

information pertinent to these accusations. Rather, Plaintiffs’ allegations consist of nothing more

than the claim that Defendants engage in this conduct with regard to phantom “white Lead

Developers” and “Black Lead Developers,” all of whom are unidentified. These allegations are

insufficient to constitute an actionable claim of unlawful discrimination, and the claim must be

dismissed.

               b.      Plaintiffs do not allege that Black Lead Developers were discriminated
                       against with regard to their canvassing assignments.

       Plaintiffs allege that “[o]n several occasions, Individual Defendants, on behalf of Homefix,

directed lower level managers, including Plaintiff Torray Baylor when he managed Legion 11, to

send ‘all the white guys out to Sterling’ (referring to a predominantly white area of Sterling,

Virginia), or issued similar race-based assignments.” Id. at ¶ 139. While Plaintiffs have purported

to offer a verbatim quote from one of the three “Individual Defendants,” they cannot identify who

allegedly made this statement. Plaintiffs present this allegation with the hope that they can imply,

without actually stating, that the instruction to “send ‘all the white guys’” must be interpreted as

meaning “do not send any black guys.” However, Plaintiffs are not entitled to this speculative




                                                 10
       Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 11 of 20



inference. Indeed, Plaintiffs do not allege that any Black Lead Developer was ever prevented,

discouraged or in any other way inhibited from going to Sterling, Virginia.

       Continuing, Mr. Baylor alleges another incident relating to Ashburn, Virginia, which

presumably is completely separate (based on the different location) from the above described

allegation relating to Sterling, Virginia. Id. In this incident, Mr. Baylor alleges that when he “once

proposed sending a group of Lead Developers, including several who were Black, to canvass in a

predominantly white neighborhood in Ashburn, Virginia, Defendant Sinnott reprimanded him,

asking ‘why would you send a bunch of Black guys [there]?’” Id. at ¶138 (emphasis added).

       Yet, Mr. Baylor does not allege that any actual “reprimand” was issued to him. Instead,

Plaintiffs use this rhetoric to create an impression, rather than describing any actual personnel

action. Mr. Baylor also cannot identify the “neighborhood” at issue. See id. He does not allege

that he lodged a complaint with Homefix regarding this issue. Moreover, Mr. Baylor does not

even allege that the “group” was not allowed to go to the “white neighborhood in Ashburn”; rather,

he simply alleges that the aforementioned comment was made by Mr. Sinnot, but that no action

followed. Vague allegations of this nature are entirely inadequate to support Plaintiffs’ race

discrimination claim.

       3.      Section 1981 does not allow for a claim of disparate impact.

       Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended, prohibits

both intentional discrimination (known as “disparate treatment”) as well as, in some cases,

practices that are not intended to discriminate but in fact have a disproportionately adverse effect

on minorities (known as “disparate impact”). Ricci v. DeStefano, 557 U.S. 557, 577 (2009).

Section 1981, on the other hand, outlaws only intentional discrimination (i.e., disparate treatment

claims) and does not permit a claim of discrimination based upon disparate impact. See 42 U.S.C.



                                                 11
       Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 12 of 20



§ 1981, et seq.       Plaintiffs’ complete failure to identify any facts alleging intentional

discrimination—coupled with their broad speculations about the economic impact of Defendants’

alleged actions—suggest that what they really are striving to assert is a disparate impact claim.

However, since Plaintiffs have asserted their race discrimination claim only pursuant to Section

1981, their claims premised upon a theory of disparate impact must be dismissed.

       Plaintiffs allege that “[i]n general, the predominantly white areas, to which Defendants

disproportionately assign white Lead Developers, have higher levels of income and wealth, and/or

higher household credit scores than the predominantly non-white areas to which Defendants

disproportionately assign Black Lead Developers.” ECF 19, ¶ 141. Nevertheless, since Plaintiffs

do not allege that these actions were a result of intentional race discrimination—but rather are

seeking to imply a claim of disparate impact—their claim is not cognizable under Section 1981.

See also Willis v. Countrywide Home Loans Servicing, L.P., 2009 WL 5206475 *24–25 (D.Md.

2009) (holding that allegations that “‘other non­minority races were given more favorable

treatment by the Defendant’ . . . [were] too conclusory and speculative to support

[Plaintiff’s] claims of racial discrimination”).

       Plaintiffs further state that, “[f]or example, in Ashburn, VA, a predominantly white (59.1

percent) community that Defendants regularly assigned white Lead Developers to canvass . . .

Defendants rarely assigned Black Lead Developers like Plaintiffs Baylor and Dorsey[.]” Id. at ¶

142. Again, absent an allegation of intentional discrimination, this allegation does not describe a

cognizable claim pursuant to Section 1981. For example, Baylor and Dorsey may have “rarely”

been assigned to Ashburn because they did not reside near Ashburn and, instead, were assigned to

areas closer to where they were physically located.




                                                   12
       Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 13 of 20



        Plaintiffs allege that “[b]y contrast, [] New Carrollton, MD [is] a predominantly Black

(64.6 percent) community that Defendants disproportionately assigned Black Lead Developers

including Plaintiffs Baylor and Dorsey to canvass.” Id. at ¶ 143. However, Plaintiffs do not allege

that assignments to New Carrollton were made only to Black Lead Developers or that the

assignments were made because the Lead Developers were black. Plaintiffs also do not allege that

white Lead Developers received significantly fewer assignments to New Carrollton; rather, they

only allege that the assignments were made “disproportionately.” Id. at ¶¶ 141, 43. Plaintiffs

make the identical allegation with regard to Oxon Hill, Maryland, alleging “Black Lead

Developers including Plaintiffs Baylor and Dorsey were frequently assigned” to work in this area.

Id. Yet, Plaintiffs leave for speculation as to the question of whether white Lead Developers were

also “frequently assigned” to Oxon Hill.

        Although Plaintiffs seek to imply that Black Lead Developers were either expressly

assigned to non-white communities or otherwise prohibited from working in “white areas,” the

Amended Complaint does not assert the facts necessary to buttress the plausibility of that

allegation. Rather, it would require rank speculation to accept both that (1) Plaintiffs were

primarily assigned to work in non-white areas and (2) that this decision was motivated by unlawful

discriminatory intent on the part of Homefix. Plaintiffs are not entitled to this speculative

assumption. See Coleman, 626 F.3d at 190–91 (holding that “the complaint failed to state a Title

VII race discrimination claim” because, “although Coleman’s complaint conclusory alleges that

Coleman was terminated based on his race, it does not assert facts establishing the plausibility of

that allegation”).




                                                13
        Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 14 of 20



         Ultimately, the vast majority of allegations alleging race discrimination in Plaintiffs’

Amended Complaint are premised entirely upon a theory of disparate impact. Since Section 1981

does not permit a disparate impact claim, Count VIII must be dismissed.

         4.       Plaintiffs do not allege that they incurred any injury.

         In terms of alleging to have incurred an injury or any type of damages as a result of

Homefix’s purported discriminatory actions, Plaintiffs’ entire complaint is based upon pure

speculation that Black Lead Developers supposedly assigned to non-white areas might earn less.

Yet, Plaintiffs plead no facts in support of this speculative conclusion. Plaintiffs would like to

imply (without actually stating) that Lead Developers obtain fewer leads in what they consider

“non-white communities”; however, it is equally plausible that Lead Developers acquire the same

or more leads in non-white communities. 12 What is clear and certain, however, is that Plaintiffs

do not allege that they incurred any actual damages as a result of Homefix’s supposed actions and

do not allege that they earned less than white Lead Developers. Rather, they speculate that the

actions of Homefix had either a “likelihood” or “potential” of causing damages:

         Because income, wealth, and credit scores all impact the likelihood that a Lead
         Developer will successfully make a lead or pitch or that a pitch or lead will
         ultimately result in a sale, as well as the value of that sale, Defendants’ race-based
         assignment practices give white Lead Developers higher earning potential and
         higher actual earnings than Black Lead Developers.

ECF 19, ¶¶ 145 (emphasis added), 221. The entire Amended Complaint is devoid of any specific

allegation that Black Lead Developers actually earned less than white Lead Developers. See id. at

¶¶ 137–45, 217–22. Rather, Plaintiffs merely speculate as to the possibility of earning less. Id. at




12
  This highlights the logical fallacy with Plaintiffs’ argument. Homefix is a for-profit business providing residential
remodeling services. Naturally, Homefix wants Lead Developers to generate as many leads as possible, if for no other
reason than it makes Homefix a more successful and profitable business. It is completely non-sensical to suggest that
Homefix intentionally assigns Black Lead Developers to lower income communities where they would knowingly
generate fewer leads (and, thus, less profit for Homefix) purely out of a racist bias.

                                                         14
       Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 15 of 20



¶ 145. Indeed, in addition to not alleging any decrease in earnings, Plaintiffs also do not allege

that any of Homefix’s actions resulted in a discharge, demotion, loss of job title, loss of supervisory

responsibility, or that Homefix’s actions otherwise resulted in tangible reduced opportunities of

any other kind.

       Of note, the above quote also contains Plaintiffs’ conclusory allegation that Homefix’s

actions depressed the “actual earnings” of Plaintiffs. Id. However, this generic, conclusory

allegation is precisely the sort of “naked assertion” which is “devoid of ‘further factual

enhancement’” that the Supreme Court denounced in Twombly and Iqbal. See Twombly, 550 U.S.

at 557; Iqbal, 129 S.Ct. at 1949. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Iqbal, 129 S.Ct. at 1950. Here, the

Amended Complaint’s factual allegations do not provide any specifics as to how Homefix’s

actions actually had “the effect of depressing the potential and actual wages” (ECF 19, ¶ 221), and

the Amended Complaint is devoid of any “factual content” which “shows” that Homefix actually

discriminated against any Plaintiff with respect to any terms, conditions, or privileges of

employment. Accordingly, Count VIII must be dismissed.

B.     Plaintiffs’ Amended Complaint is devoid of facts to support claims of disparate treatment
       or failure-to-promote.

       Under 42 U.S.C. § 1981, a plaintiff may pursue a claim under a theory of disparate

treatment or failure to promote. See, e.g., Williams v. Giant Food Inc., 370 F.3d 423, 430 n. 5 (4th

Cir. 2004); Connor v. Giant Food, Inc., 187 F.Supp.2d 494, 496 (D.Md. 2002).

       1.      Disparate treatment.

       To establish a prima facie disparate treatment claim under Section 1981, the plaintiff must

show: (1) membership in a protected class; (2) adverse employment action; (3) satisfactory job




                                                  15
       Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 16 of 20



performance; and (4) that similarly-situated employees outside the protected class received more

favorable treatment. See White, 375 F.3d at 295.

       An adverse employment action is a discriminatory act that adversely affects the “terms,

conditions, or benefits” of employment. James v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 375

(4th Cir. 2004). Typically, an adverse action includes “discharge, demotion, decrease in pay or

benefits, loss of job title or supervisory responsibility, or reduced opportunities for promotion.”

Boone v. Goldin, 178 F.3d 253, 255 (4th Cir. 1999).

       As to the first element, all Plaintiffs state that they are black. ECF 19, ¶¶ 14–17.

       The second element requires a showing of adverse employment action. As discussed and

demonstrated above, Plaintiffs have attempted to lodge conclusory allegations that they were

relegated to working in non-white areas. They claim that this had a “likelihood” of affecting them

adversely due to a potential for generating fewer leads, and thus a theoretical possibility of earning

fewer wages, due to the fact that they were restricted to the non-white areas. Id. at ¶145. However,

as shown above, there are no factual allegations to buttress Plaintiffs’ claim that working in non-

white areas resulted in earning lower wages.

       As to the third element, Plaintiffs do not allege that they provided satisfactory job

performance. Indeed, Plaintiffs’ Amended Complaint is devoid of any allegation relating to the

quality of their work performance.

       For the fourth element, Plaintiffs cannot identify any similarly-situated employees outside

of their protected class who received more favorable treatment. For all of these reasons, which

clearly demonstrate that Plaintiffs have failed to plead a prima facie claim, Count VIII must be

dismissed.




                                                 16
       Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 17 of 20



       2.      Failure-to-promote.

       Although the Amended Complaint alleges (in generic, conclusory fashion) that Homefix

discriminated against Plaintiffs by “deny[ing] Black Lead Developers the ability to advance,” the

Amended Complaint is completely devoid of the requisite facts necessary to support a failure-to-

promote claim. ECF 19, ¶ 145. Despite Homefix demonstrating in its first Motion to Dismiss

(ECF 14) that Plaintiffs’ failure-to-promote claim is wholly inadequate, Plaintiffs continue to

pursue this claim in their Amended Complaint.

       To establish a prima facie failure to promote claim under Section 1981, the plaintiff must

show that he or she: (1) is a member of a protected class; (2) applied for an open position; (3) was

qualified; and (4) was rejected under circumstances “giving rise to an inference of unlawful

discrimination.” Mackey v. Shalala, 360 F.3d 463, 468 (4th Cir. 2004); Carter v. Ball, 33 F.3d

450, 458 (4th Cir. 1994); Bailey v. Ares Group, Inc., 803 F.Supp.2d 349, 355 (D.Md. 2011) (J.

Bennett), citing Carter v. Ball, 33 F.3d 450, 458 (4th Cir. 1994); Cepada v. Bd. of Educ. of Balti.

Cty, 814 F.Supp.2d 500 (D. Md. 2011).

       As noted, Plaintiffs allege that Defendants “deny Black Lead Developers the ability to

advance.” ECF 19, ¶¶ 145, 221. Plaintiffs state no facts whatsoever with regard to this allegation

of failure to promote or “ability to advance.” See id. Of the four factors listed above, the only one

satisfied by Plaintiffs is being a member of a protected class. None of the Plaintiffs allege they

applied for an open position; that they were qualified for an open position; or that they were

rejected under circumstances “giving rise to an inference of unlawful discrimination.”            Id.

Plaintiffs naked assertion of being denied “the ability to advance” is woefully inadequate, and

Plaintiffs’ failure-to-promote claims must be dismissed.




                                                 17
       Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 18 of 20



C.     Plaintiffs’ remaining claims of race discrimination also fall short of the controlling
       “plausibility” standard.

       The Amended Complaint also alleges that Defendants discriminated against Plaintiffs

based on being “not white” in other, unspecified ways. To state a prima facie case of race

discrimination, a plaintiff must show (among other things): (1) that he or she suffered an adverse

employment action; and (2) circumstances which support an inference of unlawful discrimination

(such as the existence of similarly-situated employees who received more favorable treatment).

White v. BFI Waste Services, LLC, 375 F.3d 288, 295 (4th Cir. 2004); Deloatch, 2010 WL 1956804

*2. The Amended Complaint’s factual allegations do not show that Plaintiffs suffered any adverse

employment action. Nor does the Amended Complaint offer any facts which suggest that any of

the would-be “adverse employment actions” were motivated by Plaintiffs’ race.

       Plaintiffs allege that:

       Executive-level managers, including but not limited to Mike Trost, also refer to
       white Lead Developers with terms like ‘premium white stud’ and ‘clean-cut white
       boy,’ implying that the race of these individuals made it more likely that they would
       be successful in generating solid leads that could be turned into sales for
       Defendants.

ECF 19, ¶ 140 (emphasis added). At the outset, Plaintiffs do not state Mike Trost’s race and leave

for speculation as to whether he is black, white, or another race. Moreover, Plaintiffs do not allege

that Defendants ever made any pejorative, race-based comments directly to them or any other non-

white Lead Developers. Rather, they claim the above quoted comments have the effect of

somehow “implying” race discrimination against Black Lead Developers. Id. (emphasis added).

Yet, Plaintiffs provide no “factual support” or explanation for how referring to a white person as

a “premium white stud” or “clean-cut white boy” has the effect of “implying that the race of these

individuals made it more likely that they would be successful,” and that Black Lead Developers

would, therefore, be unsuccessful. Id. (emphasis added). Accordingly, these allegations, similar

                                                 18
       Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 19 of 20



to Plaintiffs’ other allegations of discrimination, are entirely insufficient. For these reasons,

Plaintiffs’ claims of race discrimination must dismissed.

D.     Plaintiffs continue asserting this non-meritorious claim of race discrimination for the
       purpose of generating attorneys’ fees.

       As noted in the introduction, above, Plaintiffs’ claims of race discrimination are intended

to harass Homefix, while Plaintiffs’ counsel incurs unambiguously exorbitant attorneys’ fees that

they hope to later shift onto Homefix. Pursuant to the Local Rules, Appendix “B,” Rule 1(c),

Plaintiffs are required to submit quarterly statements reflecting the amount of time spent on the

case and the total value of that time.

       This lawsuit was initiated on April 24, 2019. ECF 1. On July 9, 2019, at the request of

Defense counsel, Plaintiffs’ counsel submitted their first quarterly statement. Ex. 1 (Quarterly

Stmt). During the brief period of time that this matter has been active, Plaintiffs claim to have

have incurred approximately $373,956.00 in attorneys’ fees and costs. Id. Homefix recognizes

that the issue of attorneys’ fees is not typically raised at this juncture. However, given that this

figure is so shocking, reprehensible, and entirely unjustified, it serves to clearly reveal Plaintiffs’

true motivation in advancing these non-meritorious claims.




(Remainder of page intentionally left blank.)




                                                  19
       Case 1:19-cv-01195-RDB Document 26-1 Filed 08/01/19 Page 20 of 20



V.     CONCLUSION

       Based upon the foregoing, Homefix respectfully submits that Count VIII of Plaintiffs’

Amended Complaint must be dismissed in its entirety, with prejudice, pursuant to Fed. R. Civ. P.

12(b)(6).


Dated: August 1, 2019                              Respectfully submitted,

                                                          /s/
                                                   Judd G. Millman (Fed Bar No. 18212)
                                                     judd@luchanskylaw.com
                                                   Bruce M. Luchansky (Fed. Bar No. 08439)
                                                     lucky@luchanskylaw.com
                                                   LUCHANSKY MILLMAN
                                                   606 Bosley Avenue, Suite 3B
                                                   Towson, Maryland 21204
                                                   Telephone: (410) 522-1020
                                                   Attorneys for Defendant Homefix Custom
                                                   Remodeling Corporation




                                              20
